UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

EMIGRANT MORTGAGE CO., INC.
Plaintiff

Vv.
C.A. No. 16-11136-MLW

LINDA PINTI and LESLEY

Neer ee ee ee ee

 

PHILLIPS,
Defendants.
MEMORANDUM AND ORDER
WOLF, D.d. September 13, 2019
Plaintiff-mortgagee Emigrant Mortgage Co., Inc. ("Emigrant")

brought this action concerning a Cambridge, Massachusetts
apartment (the "Property") occupied by defendant-mortgagors Linda
Pinti and Lesley Phillips. Emigrant sought declaratory judgments:
(1) striking an October 2012 discharge of a mortgage on the
Property; and (2) finding that it foreclosed on the Property by
entry from 2012 to 2015.

On January 11, 2019, following a two-day bench trial, the
court dismissed this case for lack of standing. It found that
Emigrant assigned the mortgage note to ESB-MH Holdings, LLC ("ESB-
MH") in November 2009 and, therefore, Emigrant did not have
authority to discharge the mortgage in 2012 or to foreclose on the

Property in 2015. See Dkt. No. 110.
More specifically, Massachusetts law requires that in order
to foreclose on a mortgage by entry, an entity must have been the
mortgagee at the time of entry. See id. at 13:20-24 (citing Bank

of N.Y. v. Bailey, 951 N.E.2d 331, 334 n.10 (Mass. 2011); U.S.

 

Bank Nat'l Ass'n v. Ibanez, 941 N.E.2d 40, 49 n.15 (Mass. 2011)).

 

In 2012, the Massachusetts Supreme Judicial Court construed the
term "mortgagee" to mean “the person or entity then holding the
mortgage and also either holding the mortgage note or acting on
behalf of the note holder." Id. at 12-13 (emphasis added) (quoting

Eaton v. Fed. Nat'l Mortg. Ass'n, 969 N.E.2d 1118, 1121 (Mass.

 

2012)). Here, the court concluded that the term "mortgagee" had
the same meaning with regard to foreclosure by entry. Id. at 13.
Emigrant did not before or at trial argue that Massachusetts law
is different with regard to a request to strike the discharge of
a mortgage. Therefore, because Emigrant had transferred the
mortgage note to ESB-MH, the court found that it lacked standing
concerning both its foreclosure by entry and discharge claims.

Emigrant now moves, pursuant to Federal Rules of Civil
Procedure 59(e) and 60(b), for reconsideration of the order of
dismissal as to Count I, which sought declaratory relief striking
the discharge of mortgage. See Dkt. No. 115.

Rule 59(e) provides that "[a] motion to alter or amend a
judgment must be filed no later than 28 days after the entry of

the judgment." Rule 59(e) does not describe the specific
requirements for allowing such a motion. However, the First Circuit
has held that a Rule 59(e) motion may be granted based on "a
manifest error or law or fact." DiMarco-Zappa v. Cabanillas, 238

F.3d 25, 34 (1st Cir. 2001) (quoting Aybar v. Crispin Reyes, 118

 

F.3d 10, 16 (lst Cir. 1997)). Courts may exercise considerable
discretion when deciding a Rule 59(e) motion. See Venegas-—

Hernandez v. Sonolux Records, 370 F.3d 183, 190 (1st Cir. 2004).

 

However, "[t]Jhe rule does not provide a vehicle for a party to
undo its own procedural failures, and it certainly does not allow
a party to. . . advance arguments that could and should have been
presented to the district court prior to judgment." DiMarco-Zappa,
238 F.3d at 34 (quoting Aybar, 118 F.3d at 16).

Rule 60(b) also gives the court the discretion to revise a
final judgement when the party satisfies one of several grounds
for relief. It provides, in pertinent part, that the court may
allow a motion for reconsideration when: (1) the moving party
presents newly discovered evidence that is material to the court's
decision; (2) there has been an intervening change in the law; or
(3) the earlier decision was based on a manifest error of law or

was clearly unjust. See United States v. Allen, 573 F.3d 42, 533

 

(lst Cir. 2009). As with Rule 59(e), parties may not use Rule 60(b)
as a vehicle for making arguments they could have made earlier.

See Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006).

 
In its Motion to Reconsider, Emigrant argues that it has
standing to seek a declaratory judgment striking the discharge of
the mortgage notwithstanding the fact that it assigned the mortgage
note in 2009 to ESB-MH. See Dkt. No. 116. More specifically,
Emigrant argues that it is the "real party in interest" under a
subservicing agreement that authorizes Emigrant to commence
proceedings on behalf of ESB-MH, and requires Emigrant to
indemnify ESB-MH for certain losses. Emigrant asserts it has
standing pursuant to Mass. Gen. Laws ch. 183, §§54C and 55, which
provide that a mortgage servicer may take certain, defined actions
to correct a defect in a discharge of a mortgage. However, the
statutes do not expressly authorize a mortgage servicer to
prosecute an equitable action to strike a discharge. Emigrant also
argues that the injuries it has suffered as a result of the
allegedly mistaken discharge provide it standing to seek to strike
the discharge. See id. at 7-13.

As indicated earlier, Emigrant did not raise these arguments
at trial and does not contend that it raised them before trial.
Nor does Emigrant offer any explanation of why it did not or could
not have raised them prior to filing the instant Motion for
Reconsideration.

The extensive pretrial briefing and arguments led the court
to understand that if Emigrant lacked standing to prosecute its

claims concerning foreclosure, it also lacked standing to seek
relief from the allegedly mistaken discharge of the mortgage. At
the outset of the trial, the court expressed this understanding,
and thus provided Emigrant an opportunity to address it. See Jan.
9, 2019 Tr. at 6-7 (Dkt. No. 112). More specifically, the court
stated that "({i]f I find that Emigrant has not proven it was the
holder of the note, then everything else becomes moot... ." Id.
at 7:19-21. Counsel for Emigrant did not dispute this statement.
Later, the court stated that "“[({i]f (Emigrant does not] have
standing, then there's no reason to have more evidence on the
discharge of the mortgage. So I want to confine the record at the
moment to issues that are relevant to standing." Id. at 106:3-6.
Counsel for Emigrant did not then mention the subservicing
agreement on which Emigrant's Motion to Reconsider relies.
Instead, he responded, "Very good, Your honor." Id. at 106:7.
After the court orally explained its decision that Emigrant
lacked standing, counsel for Emigrant did reference the
subservicing agreement, but did not mention the discharge of the
mortgage. See Jan. 11, 2019 Tr. at 20:22-24 (Dkt. No. 110). The
court responded, "I may not have addressed it directly, but I don't
believe that the subservicing agreement provided the authority for
[Emigrant] to act for the mortgagee--well, I don't think the
subservicing agreement alters the analysis here." Id. at 20-21.

Counsel for Emigrant again did not mention the discharge of the
mortgage, but rather only requested the return of the promissory
note. See id. at 21:9-10.

The court finds, therefore, that Emigrant's failure to make
the argument on which its Motion for Reconsideration relies was
inexcusable. The argument could and should have been presented to

the court prior to judgment. See DiMarco-Zappa, 238 F.3d at 34.

 

Moreover, the court is not persuaded that it has made a
"manifest error of law" in finding that Emigrant lacks standing.
As indicated earlier, Mass. Gen. Laws ch. 183, §§54C and 55
describe certain actions that a mortgage servicer is authorized to
take concerning the discharge of a mortgage that do not include
prosecuting a case in equity to strike a discharge. Emigrant has
not cited any case holding that a subservicer of a loan is a proper
party in a case seeking to strike the discharge of a mortgage.

This case contrasts, for example, with Aldephia Agios Demetrios,

 

LLC v. Arista Development, LLC, No. 12-10486-RWS, 2013 WL 1622675

 

(D. Mass. Apr. 16, 2013). There, the court granted a motion to
reconsider based on a manifest error of law because:

The dismissal of Adelphia's chapter 93A claim against
Botsivales rested on the mistaken conclusion that
Botsivales could not be held personally liable under
chapter 93A for actions that he took solely as an agent
for Arista. But as Adelphia now points out,
Massachusetts law squarely holds that "corporate
officers may be held liable under c.93A for their
personal participation in conduct invoking its
sanctions." Cmty. Builders v. Indian Motocycle Assocs.,
44 Mass. App. Ct. 537, 692 N.E.2d 964, 979 (Mass. App.
Ct. 1998); see also Alves v. Daly, Civil Action No. 12-

 
10935-MLW, 2013 WL 1330010, at *7-8 (D. Mass. Mar.29,
2013).

2013 WL 1622675 at *1.

Nor is it unjust to require that a new case be filed by the
party or parties with standing to contest the discharge of the
mortgage. It is likely that another case will be filed by the
noteholder to foreclose. It appears that the noteholder--or if
Emigrant has standing, the noteholder and Emigrant--could in that
case, or another, again seek to strike the allegedly mistaken
discharge of the mortgage. The filing of at least one more case
may be inefficient. However, as the court concluded on January 11,
2019, Emigrant and ESB-MH "are in the mortgage loan business and
should be able to comply with Massachusetts law. To the extent
that they are being deprived payments reasonably expected
they're suffering an injury inflicted by their own failure to
satisfy the requirements of Massachusetts law." Jan. 11, 2019 Tr.
at 20:7-12 (Dkt. No. 110).

In view of the foregoing, Emigrant's Motion for

Reconsideration (Dkt. No. 115) is hereby DENIED.

Oonahb of.
UNITED STATES DISTRICT JUD
